department of the treasury internal_revenue_service washington d c date number release date uil cc dom fs proc tl-n-6116-99 memorandum for jody tancer assistant district_counsel cc ner brk attn patricia riegger from subject richard g goldman special counsel cc dom fs proc request for significant service_center advice signatures on statutory notice this responds to your request for significant service_center advice which arose as a result of a telephone call on date from anita perdue program analyst imf bmf reconciliation section for national_office to district_counsel brooklyn seeking advice concerning whether notices of deficiency issued by john doe director anycity customer service_center are valid if designated for signature as john doe director customer service_center without the location specified where the name of the particular service_center issuing the notice appears on the first page of the notice in turn district_counsel brooklyn consulted the field service procedural branch and coordinated a oral response for ms perdue to be disseminated to the service centers disclosure statement unless specifically marked acknowledged significant advice may be disseminated above this memorandum is not to be circulated or disseminated except as provided in ccdm d and e this document may contain confidential information subject_to the attorney-client and deliberative_process privileges therefore this document shall not be disclosed beyond the office or individual s who originated the question discussed herein and are working the matter with the requisite need to know in no event shall it be disclosed to taxpayers or their representatives issue whether notices of deficiency issued by john doe director anycity customer service_center are valid if designated for signature as john doe director customer service_center without the location specified where the name of the particular service_center issuing the notice appears on the first page of the notice indicating which customer service_center issued the notice conclusion notices of deficiency issued by john doe director anycity customer service_center are valid if designated for signature as john doe director customer service_center without the location specified discussion the brookhaven customer service_center examination branch received a transmittal stating that as of date the director’s signature on notices of deficiency must reflect the proper director with the proper title i e director customer service_center or director service processing center however notices generated on or after date were still being generated with carol landy’s name as the director of brookhaven service_center as before on date brooklyn district_counsel informally advised that service centers should issue the notices as directed by the transmittal brooklyn district_counsel was subsequently notified that the notices were now being generated with a title for ms landy as director customer service as opposed to director customer service_center brooklyn district_counsel informally responded that the notices should be issued using the proper title of director customer service_center so that there would be no confusion that ms landy was the service_center director and not merely a director of a unit or branch brooklyn district_counsel received the above-referenced call from ms perdue who wanted to know whether notices indicating director customer service_center were valid as opposed to director anycity customer service_center the name of the specific service_center is contained elsewhere in the notice brooklyn district_counsel informally advised her that such notices were valid however upon her request for official advice to be disseminated to all service centers brooklyn district_counsel informed her that the procedures for requests for significant service_center advice would have to be followed brooklyn district_counsel then called and spoke to the procedural branch of the field service division it was confirmed that notices by director customer service_center were valid the mailing of a valid notice_of_deficiency is generally a prerequisite to formal assessment and collection of a deficiency the notice_of_deficiency should be mailed by registered or certified mail to the taxpayer’s last_known_address the internal_revenue_code does not specify any particular form required for notices of deficiency a notice_of_deficiency needs to inform the taxpayer of the issues with respect to the commissioner’s determinations and that the commissioner means to assess the taxpayer 986_f2d_1389 11th cir where the court_of_appeals found a notice_of_deficiency to be valid despite the fact that it was not signed the service must first determine that there is a deficiency which requires the service to consider information relating to the taxpayer about whom the determination is being made 814_f2d_1363 9th cir invalid notice_of_deficiency where notice contained an explanation for the denial of deductions pertaining to a tax_shelter completely unrelated to the taxpayers’ return lacked adjustments based on the taxpayers’ return and indicated that the taxpayers’ return was unavailable at the time of the determination sec_1102 and a of the internal_revenue_service restructuring and reform act of added the following requirements respectively the taxpayer must be notified in the notice of right to contact the local office_of_the_taxpayer_advocate and notified of the location and telephone number of the appropriate office to contact the notice shall include the last date for filing a petition with the tax_court and the notice if manually generated shall include in a prominent manner the name telephone number and unique identifying number of the service employee the taxpayer may contact with respect to that notice or if the notice is generated otherwise it shall include in a prominent manner a telephone number that the taxpayer may contact with respect to that notice there is simply no legal requirement that a notice_of_deficiency reflect the correct title of the director or where the notice was issued however the notice should be issued by the properly delegated official and the service should still endeavor to issue notices that are as accurate as possible and contain proper titles richard g goldman special counsel tax practice procedure procedural branch
